DLD-308                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-2848
                                       ___________

                             IN RE: AHMED J. AWAN,
                                             Petitioner
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                        (Related to D.C. Civil No. 14-cv-00534)
                      District Judge: Honorable Robert B. Kugler
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     July 24, 2014

              Before: SMITH, HARDIMAN and KRAUSE, Circuit Judges

                             (Opinion filed: August 6, 2014 )
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Ahmed J. Awan petitions this Court for a writ of mandamus directing the United

States District Court for the District of New Jersey to rule on his motions for

reconsideration. For the reasons that follow, we will deny Awan’s mandamus petition.

       In January 2014, Awan filed in the District Court a complaint pursuant to Bivens

v. Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).

Concluding that Awan had not paid the filing fee or submitted a complete application to
proceed in forma pauperis, the District Court entered an order on February 7, 2014,

administratively terminating the action.1 However, the District Court granted Awan an

opportunity reopen the action by either paying the filing fee or submitting a complete in

forma pauperis application. On February 21, 2014, Awan filed another application to

proceed in forma pauperis. By order entered on April 4, 2014, the District Court denied

Awan’s in forma pauperis application because he again failed to include a certified six-

month prison account statement. However, the Court granted Awan another opportunity

to reopen the action within thirty days of entry of its order if he filed the appropriate

documentation.

       Awan subsequently filed a notice of appeal seeking review in this Court of the

District Court’s April 4, 2104 order. Although that appeal remains pending, he has

petitioned this Court for a writ of mandamus directing the District Court to rule on two

outstanding motions for reconsideration that he submitted to the District Court, both of

which sought review of the District Court’s earlier February 7, 2014 order.2

       A writ of mandamus is a drastic remedy available only in extraordinary

circumstances. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.


1
 The District Court specifically noted that the in forma pauperis application that Anwan
submitted with his complaint was incomplete because it did not include a certified copy
of his prisoner account statement.
2
  Awan acknowledges that only one of those motions was filed in the District Court and
that it was entered on the docket as merely a “letter” from Awan to the Court. Awan
claims that the District Court entirely failed to docket his other motion for
reconsideration.
                                               2
2005). A petitioner seeking the writ “must have no other adequate means to obtain the

desired relief, and must show that the right to issuance is clear and indisputable.”

Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). Notably, mandamus is not a substitute

for an appeal; if a petitioner can obtain relief by an ordinary appeal, a court will not issue

the writ. See Hahnemann Univ. Hosp. v. Edgar, 74 F.3d 456, 461 (3d Cir. 1996).

       Awan has not demonstrated extraordinary circumstances justifying mandamus

relief. Any errors the District Court allegedly made concerning the denial of his

application to proceed in forma pauperis are properly the subject of the appeal which is

currently pending before this Court. Accordingly, the petition for a writ of mandamus is

denied.




                                              3